United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
DEPARTMENT OF THE AIR FORCE,
CHARLESTON AIR FORCE BASE,
Charleston, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-811
Issued: July 10, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 5, 2007 appellant filed a timely appeal from a January 22, 2007 Office of
Workers’ Compensation Programs’ overpayment decision. Pursuant to 20 C.F.R. §§ 501.2(c)
and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $58,390.90 for the period June 13, 2004 to November 25, 2006 because he accepted
wage-loss compensation following the termination of his compensation benefits; and (2) whether
appellant was at fault in the creation of the overpayment, thus precluding waiver of the
overpayment.
FACTUAL HISTORY
On December 10, 2001 appellant, then a 59-year-old material handler (forklift operator),
filed a traumatic injury claim alleging that on December 5, 2001 he experienced low back and

right leg pain when he bent over to pick up a freight bill. The Office accepted his claim for
aggravation of a lumbar strain and lumbar herniated disc. Appellant was placed on the periodic
compensation rolls to receive compensation for temporary total disability effective
May 18, 2003.
On February 6, 2004 the employing establishment offered appellant a permanent lightduty position which he declined on February 20, 2004.
On May 25, 2004 the Office terminated appellant’s compensation benefits effective
May 16, 2004 on the grounds that he refused an offer of suitable work.
On November 28, 2006 the Office notified appellant that an audit of his file revealed that
payments for compensation benefits should have stopped on June 13, 2004 following termination
of his compensation for failure to accept suitable employment. However, the Office continued to
issue compensation checks to him.
By letter dated December 12, 2006, the Office advised appellant of its preliminary
determination that there was a $58,390.90 overpayment of compensation.1 It found that he
accepted compensation for wage loss for the period June 13, 2004 to November 25, 2006
following termination of his compensation for refusing suitable employment. The Office found
that appellant was at fault in the creation of the overpayment because he accepted payments
which he knew or should have known to be incorrect. Appellant was aware or reasonably should
have been aware that he was not entitled to compensation following the May 25, 2004
termination decision. The May 25, 2004 decision stated that compensation would cease after
issuance of the decision. The Office stated that the period of compensation covered by each
check was printed on the face of the check.2 Appellant was given 30 days in which to request a
telephone conference, a prerecoupment hearing before the Branch of Hearings and Review or a
final decision. If he agreed that he had received an overpayment, he was instructed to send a
check or money order for the full amount to the Office. If appellant was unable to pay the full
amount, he was instructed to send a completed Form OWCP-20, Overpayment Recovery
Questionnaire, so that the Office could determine a fair repayment method.
On December 18, 2006 appellant contested the preliminary finding of an overpayment,
stating that he never received a letter from the Office to the Office of Personnel Management
1

The Office stated that compensation should have been paid to appellant through June 12, 2004 but he was paid
through November 25, 2006. The total gross amount paid for the period May 18, 2003 to November 25, 2006 was
$83,520.46 less basic life insurance premiums of $455.40, leaving $83,065.06. The correct amount should have
been for the period May 18, 2003 to June 12, 2004, which was (gross) $24,812.76 less basic life insurance of
$138.60, leaving $24,674.16. The difference between the two amounts, compensation which was paid for the period
June 13, 2004 to November 25, 2006, to which appellant was not entitled, was $58,390.90.
2

Office regulations provide that, “In addition to providing narrative descriptions to recipients of benefits paid or
payable, [the Office] includes on each periodic check a clear indication of the period for which payment is being
made. A form is sent to the recipient with each supplemental check which states the date and amount of the
payment and the period for which payment is being made. For payments sent by electronic funds transfer (EFT), a
notification of the date and amount of payment appears on the statement from the recipient’s financial institution….
Absent affirmative evidence to the contrary, the beneficiary will be presumed to have received the notice of
payment, whether mailed or transmitted electronically.” 20 C.F.R. § 10.430.

2

(OPM) showing that he was electing disability retirement benefits.3 He asserted that he was not
at fault in the creation of the overpayment and requested waiver of recovery of the overpayment.
By decision dated January 22, 2007, the Office found that there was a $58,390.90
overpayment of compensation for the period June 13, 2004 through November 25, 2006 and that
appellant was at fault in the creation of the overpayment, thus precluding waiver of the
overpayment.4 The Office instructed appellant to send a check in the amount of $450.00 each
month until the overpayment was repaid.
LEGAL PRECEDENT -- ISSUE 1
Section 8129(a) of the Federal Employees’ Compensation Act provides that, when an
overpayment has been made to an individual because of an error of fact or law, adjustment shall
be made under regulations prescribed by the Office by decreasing later payments to which the
individual is entitled.5
ANALYSIS -- ISSUE 1
The Board finds that the Office correctly determined that an overpayment occurred in this
case for the period June 13, 2004 to November 25, 2006. The record establishes that appellant
received wage-loss compensation from the Office in the amount of $58,390.90 for the period
June 13, 2004 to November 25, 2006. However, he was not entitled to any disability
compensation from the Office following termination of his compensation benefits by the Office.
Thus, appellant received an overpayment of compensation for the period June 13, 2004 to
November 25, 2006.
LEGAL PRECEDENT -- ISSUE 2
Under section 8129 of the Act and the implementing regulation, an overpayment must be
recovered unless incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act or would be against equity and
good conscience.6 Section 10.433 of the implementing regulations provides that the Office may
consider waiving an overpayment if the individual to whom it was made was not at fault in
accepting or creating the overpayment.7 The regulation further provides that each recipient of
compensation benefits is responsible for taking all reasonable measures to ensure that payments
he or she receives from the Office are proper.8 Under the regulations, a recipient will be found to
3

A field nurse noted on July 26, 2003 that appellant was planning to retire effective January 2004.

4

Appellant submitted additional evidence subsequent to the Office decision of January 22, 2007. The Board’s
jurisdiction is limited to the evidence that was before the Office at the time it issued its final decision. See 20 C.F.R.
§ 501.2(c). The Board may not consider this evidence for the first time on appeal.
5

5 U.S.C. § 8129.

6

5 U.S.C. § 8129(b); 20 C.F.R. §§ 10.433, 10.434, 10.436, 10.437.

7

20 C.F.R. § 10.433(a).

8

Id.

3

be at fault with respect to creating an overpayment if he or she “[a]ccepted a payment which he
or she knew or should have known to be incorrect.”9 Whether the Office determines that an
individual was at fault with respect to the creation of an overpayment depends on the
circumstances surrounding the overpayment.10
ANALYSIS -- ISSUE 2
The Office determined that appellant accepted compensation payments he should have
known were incorrect because he accepted the payments following termination of his
compensation benefits as of June 12, 2004. When the Office finds a claimant at fault in creating
the overpayment on the grounds that he or she accepted a payment which the individual knew or
should have been expected to know was incorrect, it must establish that, at the time the claimant
received the compensation payment, the claimant knew or should have known the payment was
incorrect.11
The Board finds that appellant was at fault in creating the overpayment for the period
June 12, 2004 to November 25, 2006.
The record establishes that the Office issued
compensation checks to appellant for the period June 13, 2004 to November 25, 2006. The
evidence establishes that he was aware that the Office terminated his compensation benefits by
decision dated May 25, 2004. The Board finds that appellant is with fault in the creation of the
overpayment from June 13, 2004 to November 25, 2006 on the grounds that he accepted a
payment that he knew or should have known to be incorrect. That the Office may have negligent
in issuing the payments does not mitigate this finding.12 As appellant is with fault in the creation
of the overpayment from June 13, 2004 to November 25, 2006, he is not eligible for waiver of
recovery of the overpayment. The Office is required by law to recover this overpayment.13
On December 18, 2006 appellant contested the preliminary finding of an overpayment,
stating that he never received a letter from the Office to OPM showing that he was electing
disability retirement benefits. Appellant’s receipt of an OPM letter regarding election of
retirement benefits does not excuse his acceptance of payments which he knew or should have
known to be incorrect. The termination of Office benefits was based upon a refusal of suitable
work; the termination of Office benefits was not based upon election of OPM retirement
benefits. Appellant is at fault in the creation of the overpayment of compensation.

9

20 C.F.R. § 10.433(a)(3).

10

20 C.F.R. § 10.433(b).

11

See Otha J. Brown, 56 ECAB ___ (Docket No. 03-1916, issued December 23, 2004); Karen K. Dixon, 56
ECAB ___ (Docket No. 03-2265, issued November 9, 2004).
12

See 20 C.F.R. § 10.435(a); William E. McCarty, 54 ECAB 525 (2003).

13

Recovery of the overpayment is not an issue in this case as appellant is not in receipt of continuing total
disability payments. With respect to the recovery of the overpayment, the Board’s jurisdiction is limited to those
cases where the Office seeks recovery from continuing compensation benefits under the Act. 20 C.F.R. § 10.441(a);
see also Bob R. Gilley, 51 ECAB 377 (2000).

4

CONCLUSION
The Board finds that an overpayment of compensation of $58,390.90 was created during
the period June 13, 2004 to November 25, 2006 because appellant received compensation for
that period following the termination of his compensation as of June 12, 2004. The Board
further finds that, under the circumstances of this case, appellant is at fault in the creation of the
overpayment and is not entitled to waiver of recovery of the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 22, 2007 is affirmed.
Issued: July 10, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

